           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

LAJESSICA R. MAYO                                         PLAINTIFF

V.                       No. 4:18 -cv-574-DPM

NANCY A. BERRYHILL,
Acting Commissioner, Social
Security Administration                                DEFENDANT

                            JUDGMENT
     The Commissioner's decision is reversed, and the claim is
remanded to develop the record. This is a "sentence four" remand
within the meaning of 42 U.S.C. § 405(g).




                                      D.P. Marshall Jr.
                                      United States District Judge
